Citation Nr: 1648242	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  14-25 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from May 1957 to May 1961 with the U.S. Air Forces and with the Army Reserves from July 1985 to July 1991.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Regarding the heart disorder, the Veteran has reported throughout his appeal that his heart disorder was incurred during the summer of 1985 when he was on active orders through the U.S. Army Reserves.  See, e.g., July 2014 VA Form 9.  He specifically contends that his unit returned from "active duty summer camp" in 1985 when he began to have chest pains and was hospitalized, that he had bypass surgery in October 1985, and that he was advised by a physician that he could not believe that the Veteran had not suffered a heart attack.  The Veteran believed the four bypasses he underwent were due directly to the "active duty summer camp."  The claims file confirms that the Veteran served with the Army Reserves from July 1985 to July 1991, but any specific periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) have not been confirmed by the AOJ.  Additionally, the claims file does not contain any treatment records from the U.S. Army Reserves.  In a March 2013 statement, the Tennessee National Guard provided a statement that they did not have any record of service for the Veteran.  However, the record documents that the Veteran was a member of the U.S. Army Reserves, and not the Tennessee National Guard.  As these Reserves records are pertinent to the Veteran's heart claim, the AOJ must attempt to verify any dates of ACDUTRA and INACDUTRA during the period from July 1985 to August 1985, and obtain the Veteran's Army Reserves treatment records.

Regarding the bilateral hearing loss claim, the Veteran has a current diagnosis of bilateral hearing loss.  See October 2012 VA examination.  The October 2012 VA examiner provided a negative nexus opinion for the bilateral hearing loss.  The examiner reasoned that the Veteran's ears tested normal at his military entrance and exit examinations.  The Board, however, is cognizant that in Hensley v. Brown, 5 Vet. App. 155 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he or she now has a hearing disorder and by submitting evidence that his or her current hearing disability is related to his or her active military service.  Thus, the Board finds that an addendum medical opinion is necessary to assist the Board in determining whether notwithstanding normal hearing at separation, whether the Veteran's current bilateral hearing loss is otherwise etiologically related to his presumed in-service noise exposure.  38 U.S.C.A. § 5103A(d); 38 C.F.R.
§ 3.159(c)(4).  

Regarding the tinnitus claim, the October 2012 VA examiner found that the Veteran did not have recurrent tinnitus and thus did not provide an etiology opinion.  It is unclear why the Veteran is noted as having denied a medical history of tinnitus at his VA examination as the Veteran has claimed entitlement to service connection for tinnitus.  See, e.g., July 2014 VA Form 9.  As the hearing loss claim is being remanded, the Board will also have the examiner revisit the issue of whether the Veteran's claimed tinnitus is related to his service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate service department and/or record storage facility to verify any periods the Veteran served on ACDUTRA and INACDUTRA during the period July 1985 to August 1985.  

2.  Contact the appropriate service department and/or record storage facility to obtain any service treatment records and service personnel records from the Veteran's service with the Army Reserves (844th Engineering).  (Note:  the March 2013 statement pertained to the Tennessee National Guard rather than the Army Reserves)  

3.  Forward the entire claims file and a copy of this Remand to the examiner who provided the October 2012 VA audiological examination for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed bilateral hearing loss and claimed tinnitus.  If the prior VA examiner is not available, forward the entire claims file to another appropriate medical professional for a response to the following questions.  If deemed necessary by the examiner, afford the Veteran an appropriate examination.  

The VA examiner is requested to specifically address whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's currently diagnosed bilateral hearing loss and claimed tinnitus are etiologically related to his active duty from May 1957 to May 1961, to include his presumed in-service noise exposure from his work with missiles and aircrafts.  In so opining, the examiner is asked to do the following:  (1) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage and tinnitus; (2) explain the significance of "normal" hearing in regard to the likelihood military noise exposure caused permanent hearing damage and tinnitus, including addressing theories of delayed/latent onset of hearing loss and tinnitus; and (3) indicate whether the Veteran's tinnitus is a symptom of his hearing loss. 

All opinions should be supported by a rationale.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.   

4.  If and only if the Veteran is found to have a period of ACDUTRA or INACDUTRA during the period July 1985 to August 1985, then schedule the Veteran for a VA heart examination to determine the etiology of his currently diagnosed coronary artery disease (as shown in a July 2013 VA Medical Center (VAMC) treatment record).  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA examiner is requested to specifically address whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's currently diagnosed coronary artery disease is etiologically related to his period of ACDUTRA/INACDUTRA service.  In so opining, the examiner is advised that the Veteran contends that his unit returned from summer camp in 1985 when he began to have chest pains and was hospitalized, that he had bypass surgery in October 1985, and that he was advised by a physician that he could not believe that the Veteran had not suffered a heart attack.  The Veteran believes the four bypasses he underwent are due directly to his service at summer camp.  

All opinions should be supported by a rationale.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.   

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




